Citation Nr: 1811046	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Whether there is new and material evidence to reopen claims for entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran- Appellant


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1977 to April 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2017, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic claims file.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the Veteran's service connection claim for bilateral hearing loss and tinnitus were denied.

2.  The Veteran did not appeal the May 2007 rating decision or submit any new and material evidence within one year following it, and the decision became final

3.  Evidence received since the May 2007 decision is new and material regarding the issues of service connection bilateral hearing loss and tinnitus, as it contains evidence not previously considered that has some tendency to help link the Veteran's current disability to his active military service.

4.  Tinnitus originally manifested during service.

5.  Hearing loss is related to service. 


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. 
§ 20.1103 (2017).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for tinnitus have been approximated. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

4.  The criteria for service connection for hearing loss have been approximated. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and material evidence

The Veteran contends he has bilateral hearing loss and tinnitus as the result of military service.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran seeks to reopen the previously denied claims of service connection for a bilateral hearing loss and tinnitus.  The claim was initially considered and denied by the RO in a May 2007 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for bilateral hearing loss and tinnitus, and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision (denying service connection for bilateral hearing loss and tinnitus) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran then filed to reopen a claim for service connection for bilateral hearing loss and tinnitus in February 2010.  The claim was subsequently considered and denied in a July 2011 rating decision.  The Veteran perfected the appeal and it is now before the Board.

Since the May 2007 rating decision, additional evidence has been received in the form of private treatment records, a VA examination, and lay testimony from the Veteran.  The private treatment records, VA examination, and lay testimony are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, a basis to relate any current hearing loss and tinnitus to the Veteran's period of active service, and raises a reasonable possibility of substantiating the claim.  Specifically, the Veteran testified regarding his continuity of symptoms since service.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.156(a).

When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for bilateral hearing loss and tinnitus.

II. The Merits of the Claim

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system, which includes sensorineural hearing loss and tinnitus, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015).  Therefore, the provisions of 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b).

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. §  3.385. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The January 2011 VA examination reflected auditory thresholds above 40 decibels in the 3000 hertz frequency of the left ear and the 4000 hertz frequency bilaterally and also diagnosed tinnitus.  Thus, the Veteran has a current disability.  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  Audiological evaluations during service also reflect findings of 20 decibels or less and the Veteran was never diagnosed with hearing loss during service. The Veteran's DD214 states that his MOS was a light wheel vehicle and power generation mechanic.  In his January 2011 VA examination, the Veteran indicated that the tinnitus was related to noise exposure during service.

As previously stated, the Veteran underwent VA examination in January 2011to determine the nature and etiology of the hearing loss and tinnitus.  The Veteran reported in-service noise exposure from small arms fire, track tanks, and heavy equipment.  The VA examiner diagnosed the Veteran with hearing loss and tinnitus but opined that it was less likely than not caused by his military service.  The rationale provided was that there was no significant threshold shift in the in service audiograms and hearing was normal at separation and there was no documentation of tinnitus in the Veteran's service medical records.

The Veteran also submitted a February 2010 statement from a private audiologist.  The private audiologist examined the Veteran and concluded it was as likely as not that the hearing loss and tinnitus were related to exposure to excessive noise in service.  The audiologist did not provide a full rationale for this opinion. 

In his December 2017 testimony, the Veteran reported exposure to artillery noise during in-service training exercises.  Specially, he testified that he trained as an assistant gunner and would fire artillery during training exercises.  The Veteran also stated he first noticed decreased hearing and ringing in his ears during service and it has progressed since then.

The competent evidence as to the etiology of the Veteran's hearing loss and tinnitus is in conflict.  While the VA examination report concluded that the Veteran's hearing loss and tinnitus were not related to service, the Veteran has explained that the decreased hearing and tinnitus actually began during service as a result of noise exposure and became progressively worse over time.  Furthermore, a private audiologist opined it was as likely as not that both conditions were related to noise exposure to service.  Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's hearing loss and tinnitus arose during service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for both hearing loss and tinnitus.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence having been received, entitlement to service connection for bilateral hearing loss and tinnitus are reopened.

Service connection for tinnitus is granted.

Service connection for hearing loss is granted.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


